JAMES HAROLD GREEN V. STATE OF TEXAS






NO. 07-00-0064-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



AUGUST 22, 2000 







JAMES HAROLD GREEN,



Appellant



V.



THE STATE OF TEXAS, 



Appellee







FROM THE 194
TH
 DISTRICT COURT OF DALLAS COUNTY;



NO. F99-31742-IM; HON. HAROLD ENTZ, PRESIDING







Before BOYD, C.J., and QUINN and REAVIS, JJ.

Before this court is appellant’s Motion to Withdraw Appeal requesting that we dismiss his appeal.  No decision has been issued in this case and the remainder of the prerequisites contained in Texas Rule of Appellate Procedure 42.2(a) have been satisfied, except that appellant’s motion does not bear the signature of his appointed counsel.  Yet, 
via
 a brief filed pursuant to 
Anders v. California
(footnote: 1) (and served upon appellant) and a letter dated July 23, 2000 directed to appellant, the latter’s counsel informed appellant that counsel believed the appeal to be meritless.  Thereafter, appellant drafted and mailed his Motion to Withdraw Appeal.  Given these circumstances, we conclude that the reason underlying the rule requiring both the signatures of appellant and his counsel on the motion to withdraw notice of appeal has been met.  That is, appellant has been advised by his counsel about the merits of the appeal and, thus, his decision to withdraw the appeal can be considered knowing and voluntary. 

Therefore, pursuant to Texas Rule of Appellate Procedure 2, we suspend that portion of Rule 42.2(a) requiring appellant’s counsel to sign any motion to withdraw notice of appeal, deny appellate counsel’s pending motion to withdraw as moot, and dismiss the appeal.        

Having dismissed this appeal at the personal request of appellant, no motions for rehearing will be entertained by this court and our mandate shall issue forthwith.



Brian Quinn

   Justice 





Do not publish.

FOOTNOTES
1:386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).